Citation Nr: 1013448	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision of the 
Huntington, West Virginia Regional Office (RO), that denied 
service connection for PTSD.  In March 2004, the case was 
transferred to the Phoenix, Arizona Regional Office (RO).  
The Veteran provided testimony at a personal hearing at the 
RO in March 2005.  In January 2008, he testified at a Travel 
Board hearing at the RO.  In March 2008, the Board remanded 
this appeal for further development.  


FINDINGS OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his active 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In light of the fully favorable decision as to the issue of 
entitlement to service connection for PTSD, the Board finds 
that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as psychoses, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records show that the Veteran's occupational 
specialty was listed as a clerk.  He had nine months and ten 
days of foreign and/or sea service.  The service personnel 
records indicate that the Veteran served in Vietnam from 
August 1965 to May 1966 and that his last duty assignment and 
major command was with Company C, 15th Battalion, 1st Calvary 
Division.  

The Veteran's service treatment records do not show treatment 
for any psychiatric problems including PTSD.  Evaluations of 
the Veteran during that time make no reference to any such 
disorders.  

The Veteran has reported various stressors.  For example, in 
a statement received in January 2003, he stated that on the 
second day after arriving in An Khe, Vietnam, they were 
greeted by an engineering and construction battalion company 
to build an airfield.  He stated that about noon that day 
they were attacked by the Vietcong and the infiltration 
lasted for about forty-five minutes.  The Veteran also 
reported that in November 1965 on his way from Saigon to An 
Khe, he picked up two "half dead" soldiers.  He stated that 
one soldier was barely breathing and that most of his insides 
were shot out.  He further indicated that in January 1966 his 
Jeep hit a landmine and that he was thrown from the jeep with 
minor wounds and a headache.  He also related that he was in 
a club in Saigon when a small boy walked in with two grenades 
and blew-up himself and another soldier.  He stated that 
several other soldiers were also wounded.  At the March 2005 
RO hearing, the Veteran reported that he picked the soldiers 
up possibly around August 1965.  

In a May 2005 statement to a U.S. senator, the Veteran 
reported that when he arrived in Vietnam, he was deployed to 
the Central Highlands in An Khe.  He stated that on their way 
to the base in helicopters they were hit with enemy gunfire.  
He also reported that the base at An Khe was under fire with 
mortars and small arms fire every night for about one month.  
In his August 2005 VA Form 9, the Veteran reported that about 
two or three weeks after their arrival in Vietnam, they were 
attacked at night.  He stated that the Vietcong crossed their 
dark perimeter with heavy fire and that bodies were 
everywhere.  He indicated that the attacks occurred in his 
company about every night for two weeks from early to late 
September 1965.  He stated that he was with the HHC Company, 
1st Air Cavalry, in An Khe, Vietnam.  The Veteran indicated 
that such company provided air support all over Vietnam.  

At the January 2005 Board hearing, the Veteran testified that 
his occupational specialty was as a clerk, but that his job 
was actually as a carrier.  He stated that he carried 
messages from one company to another and that he was equipped 
with a jeep, two radios, and a machine gun.  He noted that he 
traveled pretty much all over Southern Vietnam.  The Veteran 
reported that when he was in a restaurant in Saigon, a little 
kid came in and blew-up himself and some soldiers.  He also 
stated that while he was in Pleiku at a restaurant with three 
other carriers, they were fired upon.  The Veteran reported 
that one of his buddies named G. F., got killed.  He further 
indicated that when he was at company headquarters in An Khe, 
what looked like a mountain opened up and all these Vietcong 
came out and attacked them for days.  He stated that the 
attack took place a couple of weeks after he arrived in 
Vietnam in August 1965.  The Veteran specifically noted that 
the attack occurred in August, or maybe near September, 1965.  
He stated that the base received support from "the Big Red 
One".  The Veteran indicated that when the base was 
attacked, he jumped in a foxhole and did not return fire.  He 
related that there was shooting that would last all night and 
that the enemy was using tracers.  

A November 2009 response from the U.S. Army and Joint 
Services Records Research Center (JSRRC) noted that they 
researched the 1965 Unit History submitted by Headquarters, 
15th Transportation Battalion.  JSRRC indicated that they 
were able to document that the unit was located at An Khe, 
Vietnam.  It was noted that the Unit History was negative for 
any attacks against the unit as described by the Veteran.  
JSRRC stated that, however, they were able to document enemy 
activity at An Khe during September 1965.  JSRRC indicated 
that they also researched the Unit History submitted by 
Headquarters and Headquarters Company, 2nd Brigade, 1st 
Calvary Division (HHC, 2nd Brigade, 1st Cav. Div.) for the 
period covering July 1, 1965 to December 31, 1965.  JSRRC 
reported that the Unit History documented that during the 
period of September 13-30, 1965, the 2nd Brigade was engaged 
in the defense of the Division Bas area in An Khe.  It was 
noted that such period was characterized by light enemy 
probes on the base area at night.  

In a November 2009 memorandum, the RO indicated that the 
Veteran claimed that shortly after arriving in An Khe, 
Vietnam, his base was attacked by the Vietcong.  It was noted 
that the Veteran reported that he was assigned to C Company, 
HHC, 1st Air Calvary as a courier.  The RO stated that the 
Veteran's service personnel file showed that he was stationed 
in Vietnam from August 117, 1965 to May 20, 1966, that he 
served with Company C, 15th TC Battalion, 1st Calvary 
Division, APO, and that his occupational specialty was listed 
as a clerk.  The RO indicated that the JSRRC response 
reported that they researched the 1965 Unit History submitted 
by Headquarters, 15th Transportation Battalion, and that they 
were able to document that such unit was in An Khe, Vietnam 
and that there was enemy activity at such location in 
September 1965.  The RO found that based on the evidence of 
record, the Veteran's alleged stressor had been corroborated.  
The RO noted that the Veteran alleged that the base he was 
stationed at came under enemy attack from the Vietcong 
shortly after his arrival at An Khe, Vietnam, and that the 
evidence confirmed that the Veteran was stationed there in 
September 1965 when the base was attacked.  

The Board observes, therefore, that at least one of the 
Veteran's stressors, relating to enemy attacks at his base in 
An Khe, Vietnam in September 1965, has essentially been 
verified and that stressor is conceded for the purposes of 
this decision.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

Post-service VA treatment records show treatment for 
disorders including PTSD.  

For example, a January 2003 statement from a VA social worker 
noted that the Veteran reported that he left for Vietnam in 
April or May 1965.  He stated that he arrived in An Khe, 
Vietnam approximately thirty days later.  He reported that he 
was only in-country for two days when his company was 
attacked.  The Veteran indicated that the firefight lasted 
for approximately forty-five minutes.  He related that his 
primary job was as a courier and jeep driver for a major and 
a colonel.  He stated that he had to transport secret 
documents from unit to unit and that he had to travel by 
himself.  The Veteran remarked that he was exposed to several 
harrowing incidents in which he had to fight and flee for his 
life.  He stated on one trip to Saigon, he was attacked by a 
Vietcong patrol and was luckily able to outrun them.  He also 
reported that he picked up a wounded soldier on one occasion 
as well as two "half dead" soldiers.  The diagnoses were 
PTSD, chronic, severe; major depression; and alcohol 
dependency.  

A February 2004 VA hospital discharge summary related 
diagnoses of alcohol and nicotine dependence, as well as 
PTSD.  

An August 2004 VA treatment entry noted that the Veteran was 
exposed to combat in Vietnam.  The assessment was PTSD, 
chronic, and alcohol dependence, early remission.  

An August 2004 VA general medical examination report noted 
that the Veteran's hospital record was reviewed for the 
evaluation.  The impression included PTSD, by review of 
hospital medical records.  

A December 2009 VA psychiatric examination report noted that 
the Veteran's claims file was reviewed.  The Veteran 
reported, as to symptoms, that he had a depressed mood, 
intermittently, and that he had irritability, sleep problems, 
and nightmares.  He stated that he drank one to two whiskeys 
most nights and that he sometimes would drink at home and 
socially.  He indicated that sometimes on weekends he would 
drink until he fell asleep.  The Veteran reported that he was 
a courier in the An Khe area when he served in Vietnam.  He 
stated that he was exposed to heavy fire at his base and that 
he was sometimes fired upon during his missions to outlying 
areas.  The Veteran indicated that his company was overrun 
one night and that they found a lot of dead bodies (American 
and Vietnamese, both civilians and soldiers) inside the 
perimeter.  He indicated that he had a secret clearance and 
that he carried messages and drove in an unarmored jeep with 
no escort from An Khe to outlying areas where the 1st Calvary 
Division was stationed.  

The examiner reported that the Veteran's stressor was his 
combat experience in An Khe from September 1965 to May 1966.  
The examiner stated that the Veteran's combat experience was 
corroborated by the claims file.  The diagnosis was PTSD, 
combat related, and alcohol abuse/dependence by history.  The 
examiner commented that the Veteran's PTSD and alcohol 
abuse/dependence were caused by or a result of the Veteran 
enduring extensive combat during his months in the Republic 
of Vietnam.  The examiner remarked that the Veteran clearly 
began to suffer signs and symptoms of PTSD after returning 
from combat in the Republic of Vietnam and that he sought 
counseling in 2004 at a VA facility.  

The Board observes that at least one of the Veteran's 
stressors, relating to enemy attacks while his unit was 
stationed at An Khe, Vietnam in September 1965, has 
essentially been verified by JSRRC and that stressor is 
conceded for the purposes of this decision.  The Board also 
notes that the examiner pursuant to the December 2009 VA 
psychiatric examination report specifically diagnosed the 
Veteran with PTSD after a review of his claims file.  The 
examiner specifically commented that the Veteran's PTSD was 
caused by or a result of his enduring extensive combat during 
his months in the Republic of Vietnam.  The examiner noted 
that the Veteran's combat experience was corroborated by the 
claims file.  Therefore, the examiner related the Veteran's 
PTSD to his verified stressor.  

Resolving any remaining doubt in favor of the Veteran, the 
Board finds that it is as likely as not that the evidence of 
record demonstrates that the Veteran's PTSD is due to a 
verified stressor during his period of service.  Therefore, 
the criteria for service connection for PTSD are met and 
service connection for PTSD is granted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


